


110 HR 3761 IH: Northeast Corridor Rail Tunnel Safety

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3761
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. King of New York
			 (for himself and Mr. Pascrell)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for certain tunnel life safety and
		  rehabilitation projects for Amtrak.
	
	
		1.Short titleThis Act may be cited as the
			 Northeast Corridor Rail Tunnel Safety
			 Act.
		2.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Transportation $898,000,000,
			 to remain available until expended, for the use of Amtrak to complete New York
			 tunnel life safety projects and to rehabilitate tunnels in Washington, DC and
			 Baltimore, Maryland.
		3.Availability of
			 fundsThe Secretary shall not
			 make funds appropriated under section 2 available to Amtrak for a project
			 unless the Secretary has received from Amtrak and has approved an engineering
			 and financial plan for that project.
		4.Inspector General
			 reviewThe Inspector General
			 of the Department of Transportation shall conduct and transmit to the Congress
			 an annual review to determine whether the expenditure and obligation of funds
			 made available under this Act are consistent with the purposes for which those
			 funds are made available.
		
